EXHIBIT 10.3

   

September 18, 2013

                             

Elizabeth Arden, Inc.
2400 SW 145th Avenue
Miramar, Florida 33027
Attn: Oscar Marina

 

Re:      

Amended and Restated Security Agreement dated as of January 29, 2001 (as the
same may be amended from time to time, the "Security Agreement") among Elizabeth
Arden, Inc. (the "Borrower") and the other Grantors party thereto (together with
the Borrower, each a "Grantor" and collectively, the "Grantors") in favor of
Collateral Agent

 

Ladies and Gentlemen:

 

          Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to such terms in the Security Agreement.



          The Grantors and the Administrative Agent hereby agree that the
defined term "Borrower Obligations" set forth in Section 1.1(b) of the Security
Agreement is amended in its entirety to read as follows:



 

     "Borrower Obligations": the Obligations, including, without limitation, the
unpaid principal of and interest on the Loans and obligations relating to any
Swingline Loans and any Letters of Credit and all other obligations and
liabilities of the Borrower or any Subsidiary (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity thereof and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to any Agent or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, the other Loan Documents, any Swingline
Loan, any Letter of Credit or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise.

 



          The Security Agreement, as amended by this letter (this "Amendment
Letter"), shall remain in full force and effect and is hereby ratified, approved
and confirmed in all respects. This Amendment Letter does not constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation of, the
indebtedness and other obligations of any Grantor evidenced by or arising under
the Security Agreement or any other Loan Document.



          Each Grantor represents and warrants that the execution and delivery
by such Grantor of this Amendment Letter has been duly authorized by proper
organizational proceedings of such Grantor and that this Amendment Letter, and
the Security Agreement, as amended by this Amendment Letter, constitutes the
legal, valid and binding obligations of such Grantor enforceable against such
Grantor in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.





- 1 -



 

          This Amendment Letter shall become effective as of the date first
above written (the "Effective Date") upon receipt by the Administrative Agent of
counterparts of this Amendment Letter duly executed by each Grantor and the
Required Banks. From and after the Effective Date, each reference in the
Security Agreement to "this Security Agreement", "hereof", or "hereunder" or
words of like import, and all references to the Security Agreement in any and
all agreements, instruments, documents, notes, certificates and other writings
of every kind and nature shall be deemed to mean the Security Agreement, as
amended by this Amendment Letter.



          THIS AMENDMENT LETTER EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS WHETHER WRITTEN OR ORAL RELATING TO THE
SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.



          This Amendment Letter shall be governed by and construed in accordance
with the laws of the State of New York (other than those conflict of law
provisions that would defer to the substantive laws of another jurisdiction).
Without in any way limiting the preceding choice of law, the parties elect to be
governed by New York law in accordance with, and are relying (at least in part)
on, Section 5-1401 of the General Obligations Law of the State of New York. This
Amendment Letter may be executed in one or more counterparts and on telecopied
or other electronically reproduced counterparts each of which shall be deemed an
original but all of which together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment Letter
by telecopy or other electronic communication shall be effective as delivery of
a manually executed counterpart of this Amendment Letter.





Sincerely,

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent and a Bank







By:

 

/s/ Christy West







Name:

 

Christy West, Authorized Officer

     

Accepted and agreed to as of the date first written above

:      

ELIZABETH ARDEN, INC., as Borrower







By:

 

/s/ Marcey Becker



















FD MANAGEMENT, INC.







By:

 

/s/ Marcey Becker







Name:

 

Marcey W. Becker

Title:

 

Vice President

     





- 2 -



 



DF ENTERPRISE, INC.







By:

 

/s/ Marcey Becker







Name:

 

Marcey W. Becker

Title:

 

Vice President

       

ELIZABETH ARDEN INTERNATIONAL HOLDING, INC.
(formerly FFI International, Inc.)







By:

 

/s/ Marcey Becker







Name:

 

Marcey W. Becker

Title:

 

Vice President













RDEN MANAGEMENT, INC.







By:

 

/s/ Marcey Becker







Name:

 

Marcey W. Becker

Title:

 

Vice President









ELIZABETH ARDEN (FINANCING), INC.

     

By:

 

/s/ Marcey Becker







Name:

 

Marcey W. Becker

Title:

 

Vice President













ELIZABETH ARDEN TRAVEL RETAIL, INC.







By:

 

/s/ Marcey Becker







Name:

 

Marcey W. Becker

Title:

 

Vice President









BANK OF AMERICA, N.A. (successor in interest by merger to Fleet National Bank),
as Collateral Agent and a Bank







By:

 

/s/ Seth Tyminski







Name:

 

Seth Tyminski

Title:

 

Vice President

     



- 3 -



 



WELLS FARGO CAPITAL FINANCE, LLC (successor in interest to Wachovia Bank,
National Association), as a Bank







By:

 

/s/ Mark Bradford







Name:

 

Mark Bradford

Title:

 

Senior Vice President













PNC BANK, NATIONAL ASSOCIATION (successor in interest to National City Business
Credit, Inc.) , as a Bank







By:

   

Name:

   

Title:

   













U.S. BANK NATIONAL ASSOCIATION, as a Bank







By:

   

Name:

   

Title:

   













HSBC BANK USA, N.A., as a Bank







By:

   

Name:

   

Title:

   













HSBC BANK Plc, as a Bank







By:

   

Name:

   

Title:

   













HARRIS, N.A., as a Bank







By:

 

/s/ Kara Goodwin







Name:

 

Kara Goodwin

Title:

 

Director

     



- 4 -